DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2019/0018358) and further in view of Bingham (JP 2004031955).
With regard to claim 1, Miyagawa discloses a printing apparatus (1) comprising:
a printing unit (4) configured to perform printing on a medium (S);
a main body (2);
a conveyer [Fig. 1] configured to convey the medium;

a first cover (82) which is supported by the main body (83), and in which at least the post-processing unit is installed, wherein the first cover is rotatable around an axis (83); and
an engaging mechanism (91) configured to change a state of the first cover and the second cover between an engaged state and a non-engaged state, the engaged state being a state in which the first cover and the second cover are engaged with each other [Fig. 2; Para. 0037], the non- engaged state being a state in which the first cover and the second cover are disengaged [Fig. 3].
Miyagawa does not disclose a second cover arranged to be adjacent to the first cover, the second cover being supported by the main body, wherein the second cover is rotatable around the axis. 
However, Bingham teaches a second cover (16) arranged to be adjacent to a first cover (14), the second cover being supported by the main body (10) such that the second cover is rotatable coaxially with the first cover. [Doors are centered about a substantially common axis (Z); Para. 0024; Figs. 7 & 8]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Miyagawa with a second cover adjacent to the first cover as taught by Bingham in order to modify, customize or decorate the panel door by a user.
With regard to claim 2, Miyagawa discloses a printing apparatus (1) comprising:
a printing unit (4) configured to perform printing on a medium (S);
a main body (2);
a conveyer [Fig. 1] configured to convey the medium;
a post-processing unit (5) configured to perform a post-processing for the medium on which the printing has been performed by the printing unit;
a first cover (82) in which at least the post-processing unit is installed; and

first cover and the second cover are engaged with each other [Fig. 2; Para. 0037], the non- engaged state being a state in which the first cover and the second cover are disengaged [Fig. 3].
Miyagawa does not discloses a second cover arranged to be adjacent to the first cover and be supported by the main body, wherein the second cover is rotatable around an axis, together with the first cover.
However, Bingham teaches a second cover (16) arranged to be adjacent to a first cover (14) and be supported by the main body (10), wherein the second cover is rotatable, around an axis (Z), together with the first cover. [Doors are centered about a substantially common axis (Z); Para. 0024; Figs. 7 & 8]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Miyagawa with a second cover adjacent to the first cover as taught by Bingham in order to cover/expose an area above the rearward side of the main body.
With regard to claims 3 and 10, Miyagawa’s modified printing apparatus discloses all the limitations of claim 1 and 2, respectively, and Bingham further comprising another engaging mechanism (72) [tab; Para. 0025] configured to change a state of the first cover and the main body to another engaged state and to another non-engaged state [Para. 0025], the another engaged state being a state in which the first cover and the main body are engaged with each other [Fig. 7], the another non-engaged state being a state in which the first cover and the main body are disengaged, wherein the first cover and the second cover are arranged side by side in a predetermined direction [Fig. 7], and the another engaging mechanism (70) is arranged, in the predetermined direction, on a side of the second cover with respect to a center of the first cover [Fig. 7].
With regard to claims 8 and 15, Miyagawa’s modified printing apparatus discloses all the limitations of claim 1, and Miyagawa also discloses wherein the conveyer is configured to convey the .

Claims 4, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2019/0018358) in view of Bingham (JP 2004031955) and further in view of Tanaka (US 20160107465).
With regard to claims 4 and 11, Miyagawa’s printing apparatus discloses all the limitations of printing apparatus according to claims 1 and 2 respectively, and Miyagawa also discloses wherein the main body detachably receives the medium [sheets are inserted via tray detachable from main body; Fig. 1, Fig. 2], wherein the first cover and the main body are arranged side by side in a predetermined direction [Front direction; Fig. 1] and Bingham discloses the second cover and the main body are arranged side by side in the predetermined direction [Fig. 7], the Miyagawa further comprises a third
cover (85), the third cover is rotatably supported at a first end part of the main body in the predetermined direction [Fig. 1], the first end part being located on a side opposite to the first cover and the second cover in the predetermined direction with respect to a center of the main body in the predetermined direction [Fig. 1], the third cover has a rotational forward end part which is on a side opposite to a part, of the third cover [Fig. 1], which is rotatably supported by the first end part of the main body [Fig. 1], and the rotational forward end part of the third cover is held by the second cover at a position on a side opposite to the main body in the predetermined direction, with respect to a rotation center of the second cover. [Fig. 1]
Miyagawa does not disclose the medium is installed in the main body as a roll sheet in a state of being wound in a roll shape, in a state that the roll sheet is installed in the main body, an end part of the 
However, Tanaka teaches a medium is installed in a main body as a roll sheet in a state of being wound in a roll shape, in a state that the roll sheet is installed in the main body, an end part of the roll sheet in the predetermined direction is located on a side of the first end part of the main body in the predetermined direction with respect to the center of the main body in the predetermined direction, the roll sheet and the second cover are arranged side by side in the predetermined direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to install a medium in a main body as a roll sheet of being wound in a roll shape, in a state that the roll sheet is installed in the main body an end part of the roll sheet in the predetermined direction is located on a side of the first end part of the main body in the predetermined direction with respect to the center of the main body in the predetermined direction, the roll sheet and the second cover are arranged side by side in the predetermined direction, since it has been held that the provision of
adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954)
With regard to claims 9 and 16, Miyagawa’s modified printing apparatus discloses all the limitations of claims 1 and 2 respectively, but does not disclose wherein the printing unit is a thermal head which is configured to heat an ink ribbon, and wherein the printing apparatus further comprises a roller which pinches the ink ribbon and the medium between the roller and the thermal head, so as to transfer an ink of the ink ribbon to the medium.
However, Tanaka teaches a printing unit is a thermal head (11) [heat transfer printing of ink; Para. 0045] and a roller (12) which pinches an ink ribbon (IB) and a medium (R1) between the roller and thermal head [Para. 0047].
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2019/0018358) in view of Bingham (JP 2004031955) and further in view of Tsuchiya (US 2011/006339).
With regard to claims 7 and 14, Miyagawa’s modified printing apparatus discloses all the limitations of claims 1 and 2 respectively, but does not disclose further comprising: a conveying roller provided on the main body and configured to convey the medium; and a pressing roller facing the conveying roller and configured to press the medium to the conveying roller, the pressing roller installed in the second cover.
However, Tsuchiya teaches a conveying roller (156) provided on the main body (102) and configured to convey a medium (P); and a pressing roller (160) facing the conveying roller and configured to press the medium to the conveying roller [Para. 0055; Fig. 2]; the pressing roller installed in a cover (104) [Para. 0055; Fig. 3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the modified printing apparatus of Miyagawa with a conveying roller and a pressing roller facing the conveying roller, installed in the second cover in order to provide a guide path for the paper.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2019/0018358) and further in view of Bingham (JP 2004031955) as applied to claims 1 and 2 above, respectively, and further in view of Shinjo (US 2015/0314616).
claims 5 and 12, Miyagawa’s modified printing apparatus discloses all the limitations of claims 1 and 2 respectively, and Miyagawa also discloses wherein the conveyer is configured to convey the medium in a conveyance direction [Front, Up and Back; Fig. 1], the first cover has one end part and the other end part in the conveyance direction [Front and Back; Fig. 1], the first cover is pivotally supported by the main body at the one end part of the first cover [pivotable at one end
part (87); Fig. 1], the first cover is changeable to a first posture in which the other end part is away from the main body and to a second posture in which the other end part is closer to the main body than in the first posture [Fig. 3]
Miyagawa modified does not disclose the printing unit is configured to perform the printing by discharging liquid onto the medium, the printing apparatus further comprises: a mist collector configured to collect mist generated by discharging the liquid from the printing unit; and a filter holding part provided on the first cover and configured to hold a filter, the filter being configured to catch and collect the mist collected by the mist collector, and the filter holding part is configured to hold the filter such that the filter is capable of being removed in a direction having a component toward a downstream side in the conveyance direction in a state that the first cover is in the first posture.
However, Shinjo teaches a printing unit (not illustrated) [Para. 0041; Fig. 2] configured to perform the printing by discharging ink [ejecting ink through ejection ports; Para. 0041] onto a medium (R) [sheet; Fig. 1] and a mist collector (80) [filter; Para. 0043] configured to collect mist generated by discharging liquid [ink; Para. 0043] from the printing unit; and a filter holding part (10) [discharge port of platen fan; Para. 0043; Fig. 4] configured to hold the filter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the image forming section of Miyagawa with the printing unit of Shinjo since these two image formers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have it obvious to substitute.

in the first posture, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 13 are objected to because the prior art does not teach or make obvious an electronic part installed in a first cover and connected to a substrate through a wiring arranged via the end part of the first cover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853